DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “front part of said housing block ” is not described or defined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“rinsing device” in claims 20, 23, and 25. The term is not clearly associated with any structure within the specification.
“temperature control device for adjusting a temperature of the rinsing medium and/or the application medium” in Claims 34 and 35. The term is associated with a temperature sensor (p. 14, lines 9-12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed describes an applicator comprising at least one transverse distribution chamber, a nozzle gap, and an adjoining sliding surface (Fig. 5; Specification, p. 8, lines 5-6; p. 12, lines 18-26). In addition, it teaches rinsing devices 8. 9 and a flowing gaseous rinsing medium 13, 14. The specification as originally filed describes neither an outer lining nor a thermally insulating layer in relation to this embodiment.  Specifically, it does not describe an outer lining, where most of a front part of the housing block, in a web movement direction, is surrounded by the outer lining, which Claim 24 now requires from Claim 20, even if a gaseous rinsing medium can be considered a thermally insulating layer which can be provided in addition to an outer lining.
Claims 20-25 and 27-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the term “rinsing device.” Claim limitation “rinsing device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not clearly describe any structure that performs the function in the claim; the drawings show features 8, 9 represented as inverted cones without any description of them. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of examination, Examiner considers any structure which can supply a gas to meet the limitation (e.g. fan, pump, nozzle, turbine, jets, stream, flow, etc.).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 20 and 38 recite the limitation “outer lining, where most of a front part of said housing block, in a web movement direction, is surrounded by said outer lining and/ or a thermally insulating layer that comes into contact with an exterior.” The limitation is indefinite as ambiguous, because it is not clear whether the claim requires an outer lining AND ALSO that a front part of the housing block is surrounded by either the outer lining and/ or a thermally insulating layer or whether the claim requires an outer lining OR a thermally insulating layer. Examiner considers the limitation to include either interpretation.
Claims 20 and 38 recite the limitation “front part.” The limitation is indefinite as ambiguous and vague, because the specification does not define what should be considered a “front part,” whether a well-defined structure or a region (i.e. portion). Examiner considers the broadest reasonable interpretation to include a structural part, region, portion, or the like.
Claim 20 recites the limitation “that comes into contact with an exterior.” The limitation is indefinite, because it is not clear exterior of what structure. If the housing block is surrounded by an outer lining or a thermally insulating layer, it is not clear what is exterior to either the outer lining or the thermally insulating layer. Examiner considers the limitation to include either an exterior of the housing block or the environment as described on page 4, lines 1-2 of the specification.  
Claims 21-25 and 27-37 are rejected as depending from rejected Claim 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-25, 27-28, 33, and 38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heikkilae et al. (WO 2004/027153).
Regarding Claim 20, Heikkila et al. (WO’153) teach an applicator head 1 for a curtain applicator for coating a continuous material web with a liquid and/or a pasty application medium, the applicator head comprising: at least one outlet edge 8 extending substantially over an entire width of the applicator head, wherein the application medium exits out of the applicator head at said at least one outlet edge in a form of a free-falling curtain (Fig. 1; Claim 1); at least one rinsing device 3, 4 disposed and configured to subject said at least one outlet edge to a flow of gaseous rinsing medium (p. 4, lines 25-28; p. 5, lines 1-3 and 9-11); and a housing block 10 having said transverse distribution chamber 14 (Figs. 1-2) and said nozzle gap formed therein, and said housing block being surrounded at least in sections by an outer lining 2 and optionally a thermally insulating layer (either 2 or  gas layer between 8 and 2 or both) that comes into contact with an exterior (Figs. 1-2; p. 4, line 25 through p. 5, line 17). Additionally, most of a front part of said housing block in a web movement direction is surrounded either by the outer lining 2 or a thermally insulating layer that comes into contact with an exterior (either 2 or gas layer between 8 and 2 or both) id.. The outer lining 2 surrounds most of a front part (front part which tapers down below outer lining (shield panel 2), and a thermal insulating layer (gas) surrounds most of a front part in a different embodiment (Fig. 2).
Regarding Claim 21, WO’153 teaches that the applicator head further comprising at least one transverse distribution chamber and a nozzle gap with an outlet opening configured such that the application medium arriving at the outlet opening from said transverse distribution chamber via said nozzle gap exits the applicator head at the outlet opening, and wherein said at least one outlet edge is formed by at least a part of said outlet opening (Figs. 1-2; Claim 1; p. 4, lines 10-23; p. 5, line 19 through p. 6, line 2).
Regarding Claim 22, WO’153 teaches the applicator head, wherein said outlet opening defines a first outlet edge (8, left side), and a second outlet edge (8, right side), and wherein, in intended operation, said first outlet edge is arranged in front and said second outlet edge is arranged rearward, when viewed along a direction of travel of the material web (Fig. 1; p. 4, lines 25-28).
Regarding Claim 23, WO’153 teaches the applicator head, wherein said at least one rinsing device 3, 4 includes a first rinsing device (3 or 4) and a second rinsing device (3, 4) arranged such that, as viewed along the direction of travel of the material web, said first rinsing device supplies the rinsing medium to said first outlet edge from the front (left side) and said second rinsing device supplies the rinsing medium to said second outlet edge from behind (right side) (Fig. 1).
Regarding Claim 24, WO’153 teaches the applicator head, further comprising at least one transverse distribution chamber 14 and a nozzle gap (at 15) connected thereto and having an outlet opening (e.g. at 20), as well as an adjoining sliding surface (Fig. 2; Claim 5) that also adjoins said at least one outlet edge in such a way that, viewed along a direction of flow of the application medium, the application medium, arriving from said transverse distribution chamber via the nozzle gap and said outlet opening, flows past said outlet opening to said outlet edge 8 via said sliding surface (e.g. at 13), and exits said applicator head at said outlet edge . WO’153 shows an embodiment with gas from nozzle 3, which is capable of surrounding most of a front part of the housing block and which comes into contact with an exterior (Fig. 2). 
	Regarding Claim 25, WO’153 teaches that said at least one rinsing device is arranged outside the nozzle gap (Figs. 1-2) and also that3 of 12VP-20642 - Application No. 16/305,091Response to Office action December 9, 2021 Response submitted December 27, 2021said at least one rinsing device is configured such that the flow of the gaseous rinsing medium is directed towards the free-falling curtain (Claim 1).
	Regarding Claim 27, the thermally insulating layer (which, in light of the specification can include gas) is disposed to be capable of thermally decoupling said outer lining 2 from said housing block, at least in sections (Fig. 1).
	Regarding Claim 28, WO’153 teaches the applicator head, wherein said housing block comprises first and second housing block parts (e.g. nozzle elements 11, 12) (Claim 6; Fig. 2) and said transverse distribution chamber and said nozzle gap are formed by a cavity formed between said two housing block parts (Fig. 2). 
	Regarding Claim 33, WO’153 teaches a curtain applicator unit for coating a continuous material web, comprising an applicator head according to claim 20 (see rejection of Claim 20 above); and a supply of a liquid and/or pasty medium for coating onto the continuous material web (p. 1, lines 3-7, 13-20, 22-30; p. 3, lines 20-27; Figs. 1-2, since curtain coating is a known method of coating a liquid, and the description of flow, runnability, and drying of a coating mix are descriptions of conventional liquids used as media in curtain coating).
Regarding Claim 38, WO’153 teaches a method for coating a continuous material web 36 with a liquid and/or pasty application medium (p. 1, lines 3-7, 13-20, 22-30; p. 3, lines 20-27; Figs. 1-2, since curtain coating is a known method of coating a liquid, and the description of flow, runnability, and drying of a coating mix are descriptions of conventional liquids used as media in curtain coating), the method comprising: providing at least one applicator head formed with at least one outlet edge that extends substantially over an entire width of the applicator head; providing a housinq block having a transverse distribution chamber and a nozzle qap formed therein, and said housinq block beinq surrounded at least in sections by an outer lininq and/or a thermally insulatinq layer that comes into contact with an exterior, causing application medium to pass out of the applicator head in the form of a free-falling curtain and to subsequently come into contact with the material web (see rejection of Claim 20 above and particularly Figs. 1-2; Claim 1; p. 4, lines 25-28; ; p. 4, line 25 through p. 5, line 17;); and selectively subjecting a region of at least one of the at least one outlet edges to a flowing gaseous rinsing medium (Claim 1). Additionally, most of a front part of said housing block in a web movement direction is surrounded either by the outer lining 2 or a thermally insulating layer that comes into contact with an exterior (either 2 or gas layer between 8 and 2 or both) id.. The outer lining 2 surrounds most of a front part (front part which tapers down below outer lining (shield panel 2), and a thermal insulating layer (gas) surrounds most of a front part (Figs. 1- 2).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikkilae et al. (WO 2004/027153) in view of Arsten et al. (US 2012/0058260).
Regarding Claim 29, WO’153 teaches a slot coater (Fig. 1; Claim 2. US’346 fails to teach an adjustable gap width. Arsten et al. (US’260) teach a slot die coating process (Abstract) and suggest an adjustable slot gap in order to optimize coating conditions to specific substrates and coating formulations [0041]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus of WO’153 by making first and second nozzle lips (on either side of 16 (see Figures 3-6) adjustable relative to one another such to make the outlet opening adjustable in a transverse direction of the applicator head, because US’260 suggests making the slot width (i.e. distance between lips) adjustable to optimize coating conditions.
Claims 30-31, 34-37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heikkilae et al. (WO 2004/027153).
Regarding Claim 30, WO’153 teaches a thermally insulating layer formed by a gaseous insulation medium (steam/ moist air) arranged or fed inside a gap between the housing block and the outer lining 2, 2a (p. 4, line 30 through p. 5, line 3). WO’153 fails to teach the recited dimensions of a gap. However, given its function to stabilize the coating curtain and to confine a working space (i.e gap) to facilitate a supply of steam or moist air into the working space (id.), it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the apparatus by providing the outer lining at a distance to create a gap within the recited range of width through routine optimization.
Regarding Claim 31, WO’153 teaches that the gaseous insulation medium is at least partially provided by the flowing gaseous rinsing medium (Fig. 1; p. 4, line 25 through p. 5, line 33).
Regarding Claim 34, WO’153 further teaches a temperature control device for adjusting a temperature of the rinsing medium and/ or the application medium (col. 3, lines 5-18). WO’153 fails to teach adjusting in such a way that the temperature of the rinsing medium lies between an ambient temperature and a temperature of the application medium. WO’153 evidences that temperature is a result-effective variable, known in the prior art to affect the drying of a coating medium (p. 3, lines 5-18). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the temperature control device of WO’153 by permitting it to adjust a temperature between an ambient temperature and a temperature of an application medium through routine optimization. Additionally, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. The claim is drawn to an apparatus and does not include specific application media, and an intended use of the claimed apparatus is not given significant patentable weight.
Regarding Claim 35, WO’153 further teaches a temperature control device for adjusting a temperature of the rinsing medium and/ or the application medium either by increasing or by decreasing the temperature  (col. 3, lines 5-18). WO’153 fails to teach adjusting in such a way that the temperature of the rinsing medium is in a range of from 0.4 times to 1.5 times the ambient temperature. WO’153 evidences that temperature is a result-effective variable, known in the prior art to affect the drying of a coating medium (p. 3, lines 5-18). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the temperature control device of WO’153 by permitting it to adjust a temperature to within the recited temperature range through routine optimization. Additionally, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. The claim is drawn to an apparatus and does not include specific application media, and an intended use of the claimed apparatus is not given significant patentable weight.
Regarding Claim 36, WO’153 teaches that a curtain applicator unit does not have an enclosure that surrounds at least sections of said applicator head (Fig. 1, where 2, 2a are considered to be the required outer lining or thermally insulating layer) (Figs. 1-2).
Regarding Claim 37, WO’153 teaches a curtain applicator unit comprising an enclosure 2, 2a that surrounds at least sections of said applicator head, since the surrounding gas can be considered the  required thermal insulating layer and 2 an enclosure surrounding at least sections of the curtain applicator unit, and wherein said enclosure is not air-conditioned (Fig. 1). Moreover, since WO’153 teaches using rinsing devices to control humidity and temperature, it would have been obvious to omit an additional air-conditioner.
Regarding Claim 39, WO’153 further teaches a temperature control device for adjusting a temperature of the rinsing medium and/ or the application medium (col. 3, lines 5-18). WO’153 fails to teach maintaining a temperature of the rinsing medium between an ambient temperature and a temperature and/ or maintaining the temperatures of the rinsing, application medium, or ambient temperature within the recited ranges. WO’153 evidences that temperature is a result-effective variable, known in the prior art to affect the drying of a coating medium (p. 3, lines 5-18). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the temperature control device of WO’153 by permitting it to adjust or maintain a temperature of the rinsing medium between an ambient temperature and a temperature of an application medium and/ or temperatures of the rinsing and application media and ambient temperature through routine optimization in order to achieve desirable coating properties. Additionally, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.
Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Although Applicant has amended the claims to resolve some of the issues, Applicant has not resolved all of the issues under 35 USC 112(b).
In response to Applicant’s argument that pp. 8-9, lines 22-27 of the specification describe both function and structure of a rinsing device (Remarks, p. 8), while it describes a function of supplying a flowing rinsing medium, it fails to clearly associate it with any structure.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In response to Applicant’s argument that WO’153 fails to teach at least one rinsing device disposed and configured to subject said at least one outlet edge to a flow of gaseous rinsing medium (Remarks, p. 10), Applicant’s specification does not clearly associate the term “rinsing device” with sufficient structure. Furthermore, WO’153 teaches a “steam or moist air feeding means 3 . . . located near the lip portion” (p. 4, lines 25-28), which, regarding apparatus Claims, is capable of subjecting the at least one outlet edge to a flow of gaseous rinsing medium and which, regarding method claims, selectively subject a region of at least one of the at least one outlet edges to a flowing gaseous medium (p. 5, lines 9-17) in order to prevent drying at contact point 8 (Figs. 1-2; p. 1, lines 22-32; p. 2, lines 15-26).
In response to Applicant’s argument that WO’153 does not apply steam or moist air directly to coating curtain 32 (Remarks, p. 10, last paragraph), WO’153 actually reads, “the injection of steam or moist air is also preferably achievable by not applying it directly to the coating curtain 32 in order not to disturb its stability thereby” (p. 5, lines 3-5), and that “In this case, shield panels 2 and 2a are not necessary” (Remarks, p. 5-7). Thus, WO’153 teaches a preference and then only in the case shield panels are not used, which is not the case in the rejection. In order to fill the space and to supply the gaseous rinsing medium to the proximity of the lip portion (outlet edge), the gaseous medium flows (Abstract; Figs. 1-2; p. 2, lines 16-21; p. 3, lines 6-12).
In response to Applicant’s argument that Fig. 1 of WO’153 is shown to overlap only a small portion of the outer housing body (Remarks, p. 11, second paragraph), “small portion” is a relative term, and one would not necessarily characterize the overlap to be only of a small portion. Moreover, because the claims do not specify any particular region to be a “front part” and the written specification does not define such a part, any surface on the front of an apparatus in a web movement direction can be considered “a front part.” It is reasonable to consider the part of the nozzle which begins to converge from a vertical face (at 10) of the coater (Fig. 1) to be “a front part,” and the outer lining (shield elements 2, 2a) surround most of the front part (Fig. 1).
Allowable Subject Matter
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Neither WO’153 nor any other prior art of record teaches a configuration of Claim 32.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/              Primary Examiner, Art Unit 1712